Citation Nr: 1033502	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  07-11 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder, including 
spina bifida occulta at S1.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from November 1977 to November 
1981, with subsequent service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In April 2006, the Veteran filed a claim of entitlement to 
service connection for a back disorder.  In his April 2006 claims 
form, the Veteran asserted that this current back disorder was 
due to a motor vehicle accident without further elaboration.  The 
Veteran did not submit nor did he identify any treatment reports 
associated with a motor vehicle accident during the pendency of 
the appeal.  Moreover, the Veteran did not provide VA with any 
details of the alleged motor vehicle accident.  Further, during 
the August 2006 VA examination, the Veteran did not report a 
history of an inservice motor vehicle accident.  

In August 2006, the RO denied the Veteran's claim.  After the 
Veteran perfected an appeal, the Board continued the denial of 
his claim in September 2008.  The Veteran then appealed to the 
United States Court of Appeals for Veterans Claims (Court).  In 
his February 2009 brief to the Court, the Veteran provided some 
detail of the alleged inservice motor vehicle accident, which he 
stated was at the Aberdeen Proving Grounds in the State of 
Maryland, sometime in the spring of 1978.  In March 2010, the 
Court issued a memorandum decision vacating the Board's September 
2008 decision citing inadequate reasons and bases, and remanded 
the claim for further development.  Specifically, the Court found 
that further development and/or analysis was required with 
respect to (1) the Veteran's lay assertions of continuity of 
post-service back disorder symptomatology; (2) the Veteran's 
"credibility" to assert that he was involved in an inservice 
motor vehicle accident; and (3) VA's efforts to verify the 
occurrence of the asserted inservice motor vehicle accident.

To date, VA has not undertaken efforts to verify the alleged 
spring 1978 motor vehicle accident at the Aberdeen Proving 
Grounds in Maryland.  The Veteran was sent a letter in June 2006 
requesting him to submit or identify evidence in support of his 
claim; however, prior to his brief to the Court, the Veteran did 
not provide VA with sufficient details to enable an effective 
search for records associated with a motor vehicle accident and, 
thus, no search was undertaken.  Now that the Veteran has 
provided more details with respect to the alleged motor vehicle 
accident, the Board finds that a remand for further development 
is warranted in this case.

The Veteran is reminded that, while VA has a duty to assist 
veterans in the development of claims, there is a corresponding 
duty on the part of the veterans to cooperate with VA in 
developing those claims.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (noting that "[t]he duty to assist is not always a 
one-way street"); see also 38 C.F.R. § 3.159 (c)(1)(i), 
(c)(2)(i) (2009).  VA's duty must be understood as a duty to 
assist the Veteran in developing claims, rather than a duty on 
the part of VA to develop the entire claim with the Veteran 
performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 
(2008).

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain all 
civilian and military records, if any, 
associated with the Veteran's claimed spring 
1978 motor vehicle accident at the Aberdeen 
Proving Grounds in the State of Maryland.  
All attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the RO 
is unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim, 
and (d) that he is ultimately responsible 
for obtaining and submitting these 
records for consideration.  The Veteran 
and his representative must then be given an 
opportunity to respond.

2.  After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
action taken in the paragraph above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

